Citation Nr: 1447153	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  09-00 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in WACO


THE ISSUE

Entitlement to an evaluation in excess of 10 percent disabling for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran had active service from July 1970 to March 1972.  

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the RO in Waco, Texas.

The Board adjudicated this appeal in a February 2012 decision.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2012, the Court granted a joint motion for remand (JMR) of the Veteran and the Secretary of Veterans Affairs (the Parties), vacated the Board's February 2012 decision and remanded this issue back to the Board for development consistent with the JMR.  

In May 2013, the Board remanded this case to the Agency of Original Jurisdiction (AOJ) for due process concerns regarding the Veteran's request for a hearing before a Veterans Law Judge of the Board.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In argument provided in September 2014, the Veteran's representative first summarized the Board's directives in the May 2013 Remand.  His representative then stated as follows:

The [Appeals Management Center] AMC noted in a Deferred Rating Decision dated June 4, 2013, that the veteran submitted a statement that the [Texas Department of Criminal Justice] TDCJ can perform video conference hearings and took this for gospel, as no letter was ever sent to the TDCJ as ordered by the remand.  The AMC subsequently set the veteran up for a travel board hearing without coordinating any details with the TDCJ.  

His representative requested that the Board remand the case for compliance with the May 2013 Remand directives.  

The Board agrees that another remand is necessary to address the Court's concern. 

VA initially scheduled the Veteran's requested Travel Board hearing on March 16, 2011.  The Veteran, who was incarcerated at that time and remains so, failed to report for the hearing.  

In March 17 and March 21, 2011 letters the Veteran stated that the institution warden failed to arrange for transportation for him to attend the hearing.  The Board denied the appeal and found that good cause had not been shown for failure to report for the hearing.  In the JMR, the Parties found discrepancies in the Board's explanation as to why good cause had not been shown for failure to report for the hearing.  

In the May 2013 Remand, the Board directed the AOJ to contact the appropriate parties at the Michael Unit of the Texas Department of Criminal Justice in Tennessee Colony, Texas, or other designated authority, to determine:  (A) if transportation to the RO can be arranged for veterans to attend hearings; and if so, what the appropriate procedures are for arranging such transportation (if any) or (B) if transportation cannot be arranged, determine if video or tele-conference capabilities exist within the detention facility where the Veteran is located, and if so, whether arrangements can be made to schedule the Veteran to testify via videoconference or teleconference for a Travel Board hearing before a Veterans Law Judge at the RO on the next available date, with the representative appearing before a Veterans Law Judge while at the RO.  

As to that second option, (B), it has since been clarified that the Board's policy is that it does not conduct telephonic hearings.  This is because there is no significant difference in the probity of a telephonic hearing as opposed to a written statement from the appellant.  Therefore, notwithstanding the previous Remand directives, the Board limits this Remand to videoconference and in-person Travel Board hearing options.  

In this regard, it is important for the Veteran to understand that a written statement from the Veteran to the Board will be read by the undersigned in much the same way the undersigned would read the transcript of a prior hearing.  The Veteran may wish to consider this option to avoid further delays in his own appeal. 

In that May 2013 Remand, the Board further directed the AOJ that if a hearing could not be provided, the AOJ must document, in writing, and associate with the claims file all efforts expended to afford the Veteran a Board hearing despite his incarceration.  The Board also explained that a written statement may be submitted by the Veteran explaining what he would have told the Board which will be reviewed, in detail.

Finally, the Board directed the AOJ that if a Travel Board hearing is scheduled, in that the request to reschedule was received, then notice should be sent to the Veteran and the detention facility in accordance with the applicable regulations, and in accordance with the requirements of the detention facility.  

Following the May 2013 Remand, the only documented communication from the AOJ regarding the requested hearing is a letter it sent to the Veteran in July 2014 informing him that a Travel Board hearing had been scheduled for him at the Waco RO in August 2014.  He did not, for reasons that appear self-evident at this point in the proceedings, report for that hearing.  

In a September 2014 letter, he informed the Board that he had been unable to attend the hearing because he is incarcerated.  

It is clear from the record that there has not been substantial compliance with the Board's May 2013 Remand.  This case has not moved forward in the three years that have elapsed since the initial failure to report for the hearing in April 2011.  The Veteran has a right, as a matter of law, to compliance with the Board's Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  The important caveat in this case is that only those directives that are consistent with the Board's policy regarding hearings are applicable, as noted above.  The Board has written the directives in this Remand consistent with this policy.  

Accordingly, the case is REMANDED for the following action:

1.  This is a complex case from the Veterans Court:  Send a letter to the appropriate parties at the Michael Unit of the Texas Department of Criminal Justice in Tennessee Colony, Texas, or other designated authority to determine:  

(A)  If transportation to the RO can be arranged for veterans to attend hearings; and if so, what the appropriate procedures are for arranging such transportation (if any).  If there is no response, follow up with another letter.  Document all communications in this regard and associate all communications with the claims file.  If it is determined that transportation can be arranged to an in-person Travel Board hearing to be held at the RO, schedule such hearing, after coordination with the detention facility, and provide notice of the hearing in accordance with the applicable regulations, and in accordance with the requirements of the detention facility.  

(B)  If transportation cannot be arranged for an in-person Travel Board hearing, determine if appropriate video-conference capabilities exist within the detention facility where the Veteran is located, and if so, whether arrangements can be made to schedule the Veteran to testify via videoconference at a Travel Board hearing before a Veterans Law Judge at the RO on the next available date, with the representative appearing before a Veterans Law Judge while at the RO.  This must include communications with the detention facility, not merely with the Veteran.  Associate with the claims file documentation of all such communications.  If such videoconference hearing is feasible, schedule the Veteran for the requested hearing and provide notice to the Veteran, his representative, and the detention facility in accordance with the applicable regulations, and in accordance with the requirements of the detention facility.  

2.  If it is determined that neither option is feasible, then document in writing and associate with the claims file all efforts expended to afford the Veteran a Board hearing despite his incarceration.  If this is the case, inform the Veteran, in writing, that he may submit a written statement explaining what he would have told the Board at a hearing, which will be reviewed, in detail.  Issue a supplemental statement the case and return the case to the Board for appellate consideration.  

3.  As noted above, this is a complex case from the Veterans Court.  Before returning this case to the Board, the AOJ must ensure that there has been compliance with the above directives.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



